Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 18, 2015

                                      No. 04-12-00238-CR

                                    Kimberly Clark SAENZ,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                    From the 217th District Court, Angelina County, Texas
                                  Trial Court No. CR28665
                       The Honorable Barry R. Bryan, Judge Presiding


                                         ORDER

Sitting:      Catherine M. Stone, Chief Justice, retired (not participating)
              Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice


       The panel has considered the motion for rehearing, and the motion is DENIED.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court